DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted claims 21-24 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case as it applies to claims 22-24, the process as claimed can be used to make a product which is not combined with other ingredients to make a “food product”. That is, the liquid potato product formed by the method of claim 1 can be the “final product”. The product (including claim 21) as claimed can be made by a process where potato is gelatinized such that the second moisture content is greater than 10% lower than the initial moisture content, and then adding moisture back in separately. Similarly, the shearing can start with just the potatoes, and the oil added later, the shearing in the presence of oil can be less than 1 minute, and the feed can reach a temperature of less than 67oC.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 21-24 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Objections
Claims 5 and 15 are objected to because of the following informalities: 
Claim 5 line 3 and claim 15 line 4 recite “said potatoes”, which should be changed to “said one or more potatoes” or “said potato feed” for consistency with the respective limitation recited in claims 1 and 9.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over AvaJane NPL in view of Bhaskar et al. (US 2011/0104345 A1) and Bello et al. (US 6,251,465 B1).
Regarding claim 1, AvaJane NPL teaches a method for making a potato product comprising providing an initial potato feed comprising one or more potatoes, wherein the initial potato feed naturally has an initial moisture content, cooking the initial potato feed, and mashing (shearing) at least a portion of the gelatinous potato feed in the presence of an oil (page 2).
Regarding the limitation of “at least partially gelatinizing”, it is noted that cooking potatoes in boiling water for a time period to soften said potatoes is well understood in the art to include gelatinization.
AvaJane NPL does not specify that the second moisture content is less than 10 percent lower than the initial moisture content.
Bhaskar et al. teaches a method for treating potatoes (paragraph 21) comprising a “native moisture cooking step” with steam, where said step cooks the food but allows it to retain a moisture content within about 5% of its native moisture content (paragraph 25). The reference is analogous since it is directed to processing potatoes which also includes mashing cooked potatoes (paragraph 33).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of AvaJane NPL to cook the potatoes such that they retain their moisture as claimed since the prior art acknowledges cooking in a high humidity environment (steam) yields a retention of moisture, since the process of AvaJane NPL does not indicate that the process requires substantial drying of the potato during cooking/gelatinization (see whole document), since there is no evidence or other indication of criticality or unexpected results associated with the claimed feature, and therefore as a matter of manufacturing choice to prevent excessive dehydration of the potato, and since the claimed values would have been used during the course of normal experimentation and optimization procedures due to factors such as desired texture/mouthfeel, intended use (e.g. blended with other foods), and viscosity.
AvaJane NPL does not teach shearing over a time period of at least one minute and the shearing occurring until the gelatinous potato feed has reached at least 67oC.
Bello et al. teaches a process for making gel potato products using raw potato stock (abstract) comprising subjecting potatoes to a high-shear grinder, where the grinding step interjects a mechanical cooking into the process. The grinding is performed for a duration of 3 minutes and controlled to result in a final temperature of 50-70oC (column 3 lines 3-4 and 32-48). The reference is analogous since it is directed to a similar process, i.e. including shearing, for producing a gelatinized potato product.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of AvaJane NPL to shear the potato for the claimed time and temperature since the reference states that the shearing can be performed until a desired consistency is reached but does not otherwise indicate specific processing parameters (page 2 “directions” second paragraph), where one of ordinary skill in the art would have looked to the relevant prior art for guidance, to maintain appropriate processing properties of the end product, and since the claimed values would have been used during the course of normal experimentation and optimization procedures due to factors such as desired rheological properties as taught by Bello et al. (column 3 lines 44-50) and AvaJane NPL.
Regarding claim 2, AvaJane NPL teaches cooking includes combining the potatoes with water and bringing to a boil, the water having a “pinch of salt” and thereby forming a solution coming into contact with the cooked potato (page 2 “directions” first paragraph). 
Regarding claim 3, the combination of AvaJane NPL and Bello et al. applied to claim 1 teaches shearing for at least one minute while heating to a temperature of 50-70oC. Examiner notes that Applicant’s specification recites heating to 77-82oC during shearing (e.g. paragraph 65), but does not further detail any criticality or unexpected results from said temperature range. Therefore, the claimed temperature range would have been obvious for the same reasons stated for claim 1.
Regarding claim 4, AvaJane NPL teaches the oil can be avocado oil and combining ¼ cup avocado oil to, inter alia, 2 pounds of potatoes and ¼ cup of milk, but does not specify the weight percentage of the oil in the product.
However, since the prior art already teaches combining potatoes with avocado oil, and since there is evidence of criticality or unexpected results obtained from the claimed amount of oil, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of AvaJane NPL to include the claimed amount of oil since the claimed values would have been used during the course of normal experimentation and optimization procedures due to factors such as flavor, aroma, consistency, and nutritional profile.
Regarding claim 5, AvaJane NPL teaches cooking the potatoes in water and adding half and half milk to obtain a desired consistency (page 2), but does not specify the amounts of water and potatoes.
However, since the process would necessarily add water through the free water left on the potatoes and the water in the milk, and since the amount of milk can be adjusted, the claimed amounts of water and potatoes would have been obvious for the same reasons stated for claim 4 above.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over AvaJane NPL in view of Bhaskar et al. (US 2011/0104345 A1) and Bello et al. (US 6,251,465 B1) as applied to claims 1-5 above, and further in view of Grub NPL.
AvaJane NPL does not teach the product comprising less than 10 wt% (part i) or at least 10 wt% (part ii) of at least one complex carbohydrate material other than the potato component.
Grub NPL teaches a method of making a potato product, comprising mashing cooked potatoes and combining with carrots, scallions, apples and corn (page 1 “ingredients” and steps 1-2; page 2 step 6; pages 5-6 figures). The additional components are well understood in the art to include complex carbohydrates.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of AvaJane NPL to include the claimed amount of the complex carbohydrate material since the prior art already teaches combining such materials with potatoes, as a matter of preference, and since the claimed values would have been used during the course of normal experimentation and optimization procedures due to factors such as the particular type of food being made, flavor, texture/mouthfeel and nutritional profile.
Regarding the claimed rheological properties associated with the claimed carbohydrate content, the combination applied to claim 6 suggests that one of ordinary skill in the art would have reasonably expected the product to also exhibit similar properties as those resulting from Applicant’s claimed process. The same combination is applied to claim 8 and would have been obvious for the same reasons stated above. Similarly, the combination with Grub NPL above teaches a variety of complex carbohydrate materials can be added to the mashed potato as desired. It is noted that Applicant’s specification recites similar foods, e.g. carrots, as complex carbohydrate sources (paragraph 43). Therefore, one skilled in the art would have also expected similar rheological values associated with the claimed complex carbohydrate content.

Claims 6-7, 9-11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over AvaJane NPL in view of Bhaskar et al. (US 2011/0104345 A1) and Bello et al. (US 6,251,465 B1) as applied to claims 1-5 above, and further in view of Kozora et al. (US 2021/0315246 A1) and Dohman et al. (US 2007/0059427 A1).
Regarding claim 6, AvaJane NPL does not teach the liquid potato product exhibits two or more of the claimed rheological properties at the claimed time and temperature conditions. 
Kozora et al. teaches a method of making a starch blend including potato starch (abstract) comprising heat moisture treated, i.e. gelatinized (paragraph 7), potato starch, where products including the starch exhibit decreased viscosity (force/area * time) over increased shear rate (figures 5-8; paragraph 72). It is noted that viscosity is presented in log scale, therefore the respective change in viscosity would not have been equal across the various shear rate ranges. The reference is analogous since it is directed to a food product including a potato component which allows the food to exhibit desired rheological properties, where the potato feed of AvaJane NPL would naturally include potato starches.
Dohman et al. teaches an extended shelf life mashed potato product (abstract) comprising cooking (gelatinizing) potatoes (paragraphs 17-18), shearing the potatoes to obtain desired organoleptic properties (paragraph 32), where the viscosity of the product does not substantially decrease over a period of up to 98 days (paragraphs 72-73; table 7 third row “thickness/viscosity”) when stored in refrigerated conditions (paragraph 20). The viscosity increases from 11.6 to 11.8 from day 0 to day 14 and remains elevated throughout the period. The reference is analogous since it is directed to a similar potato product which exhibits desired rheological properties over an extended period of time.
Since the process of the combination applied to claim 1 appears to be the same as that of applicant’s process, i.e. a potato feed comprising at least one potato is gelatinized and sheared in the presence of oil for a desired time and to a desired temperature, and since the prior art acknowledges that gelatinized potato starch exhibits decreasing shear stress as applied shear rate increases (Kozora et al.) while increasing rheological properties over an extended period of time (Dohman et al.), one of ordinary skill in the art would have reasonably expected the product of said prior art combination to also exhibit similar rheological properties.
Regarding the particular shear stress values exhibited by the liquid potato product, it is noted that Applicant attempts to define the invention by the characteristics of the final product of the claimed method, rather than the method itself. As currently drafted, the process of claims 1 and 6 effectively recite only three actual method steps (those recited in claim 1). Since the combination of the prior art applied to claim 1 renders said claim obvious, there being no evidence of record or other indication of any further distinction between the process of the claimed invention and that of the prior art combination, one of ordinary skill in the art would have reasonably expected the product of the prior art combination to have similar properties as those of the product formed by Applicant’s claimed process.
Regarding claim 7, Dohman et al. teaches the rheological properties of potato products can be retained over an extended period of time (up to 98 days) as stated for the combination applied to claim 6. The same combination is applied to claim 7, and one of ordinary skill in the art would have similarly expected the rheological properties after storing the product for 72 hours at 6oC for the same reasons stated for claim 6.
Regarding claim 9, the prior art combination applied to claim 1 teaches a method for making a liquid potato product as stated for said claim. The difference between claims 1 and 9 is that the latter further requires the limitations of claims 6.
The same combination applied to claim 6 is also applied to claim 9 and would have been obvious for the same reasons stated above.
Regarding claims 10-11, the prior art combination applied to claim 6 above suggests to one of ordinary skill in the art that the claimed rheological properties would have been expected. The same combination is applied to claims 9-11 and would have been obvious for the same reasons.
Regarding claim 13, AvaJane NPL teaches cooking includes combining the potatoes with water and bringing to a boil, the water having a “pinch of salt” and thereby forming a solution coming into contact with the cooked potato (page 2 “directions first paragraph). 
Regarding claim 14, the combination of AvaJane NPL and Bello et al. applied to claim 1 teaches shearing for at least one minute while heating to a temperature of 50-70oC. Therefore, the claimed temperature range would have been obvious for the same reasons stated for claim 1.
Regarding claim 15, AvaJane NPL does not specify the weight percentages of added water, potatoes, and oil. However, since the reference recites including all these materials and adjusting the amount of ingredients such as milk (water source) to obtain a desired consistency (page 2), it would have been obvious to one of ordinary skill in the art at the time of the invention to use the claimed amounts for the same reasons stated for claims 4 and 5 above.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over AvaJane NPL in view of Bhaskar et al. (US 2011/0104345 A1), Bello et al. (US 6,251,465 B1), Kozora et al. (US 2021/0315246 A1) and Dohman et al. (US 2007/0059427 A1) as applied to claim 9 above, and further in view of Grub NPL.
AvaJane NPL does not teach the product comprising less than 10 wt% (part i) or at least 10 wt% (part ii) of at least one complex carbohydrate material other than the potato component and the associated sheer stress.
Grub NPL teaches addition of complex carbohydrate materials as stated for claim 8, and the combination would have been obvious for the same reasons stated above.

Response to Arguments
Applicant’s arguments with respect to claims 1-15 have been considered. However, the amendments to claims 1 and 9 necessitated new grounds of rejection. Lavoie et al. and McArthur et al. are no longer relied upon. AvaJane NPL and Bhaskar are applied to claims 1 and 9 in the instant prior art rejection.
Applicant’s arguments against the dependent claims are not persuasive for the same reasons stated above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN KIM whose telephone number is (571)270-0338. The examiner can normally be reached 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571)-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.K/Examiner, Art Unit 1792                                                                                                                                                                                                                                                                                                                                                                                                             /ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792